Citation Nr: 1047622	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-32 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1. Entitlement to service connection for a sinus condition 

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to September 
1952.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) 
which denied service connection for a sinus condition with 
headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  
In a case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Id.  

The Veteran in this case contends that his current sinus and 
headache disabilities are related to his military service.  He 
has variously asserted that the onset of such disabilities was 
either in service or within a short time thereafter.  In this 
regard, the Veteran has presented inconsistent statements 
regarding the claim as well with respect to the purported facts 
in this case including the onset of the claimed disabilities, and 
treatment in service and thereafter.  It is also not clear 
whether the Veteran is claiming that his headaches are a symptom 
of his sinus condition or he is claiming such a disorder as a 
separate disability.  Specifically, in a VA Form 21-4138, the 
Veteran reported that he was seen for a sinus condition in August 
1952 while in was in the Army and stationed in Germany; he 
asserted that he was hospitalized for two days.  In a May 2008 VA 
Form 21-4138 the Veteran reported that he did not know that he 
had a sinus condition until he was told that by VA; he also 
stated that he had forehead swelling in service while he was 
stationed in Germany and was not permitted to leave until the 
swelling went down.  In the May 2008 statement, the Veteran also 
reported that after he was discharged, he started having 
headaches which had continued through the present.  In a November 
2008 VA 21-4138, the Veteran reported that the onset of his 
headaches and sinus problems was just before his discharge from 
the Army; that he was treated for a condition related to the 
claimed conditions at Walter Reed Army Medical Center and was not 
permitted to be discharged until he was better.  Finally, in a 
statement received in September 2009, the Veteran reported that 
his head started swelling after he left Germany and had arrived 
in New York and that he then went to Walter Reed Army Medical 
Center where no one knew what had caused the swelling, but that 
he was not allowed to leave until the swelling went down; in that 
statement, the Veteran also reported that post-service he was 
involved in a motor vehicle accident in 1954 and that he had 
headaches for about one year after that accident.  He stated that 
he had had sinus problems for about 50 years.  The Veteran also 
reported that he was assigned to a combat engineer unit, and that 
they were required to put on boxing matches.  

From these statements is appears, at least in part, that the 
Veteran is alleging that his current conditions are related to a 
disorder for which he was treated at Walter Reed Army Medical 
Center and possibly to boxing, although it is not entirely clear 
that the Veteran himself participated in such matches.  Service 
treatment records are negative for complaints of or treatment for 
headaches or a sinus disorder although a January 1952 service 
treatment record does show that the Veteran was seen for a cut on 
his head that required redressing of the wound. 

The Veteran has also reported that he was treated by VA for his 
claimed sinus condition since the 1950s at the John Dingell VA 
Medical Center in Detroit Michigan.  See VA Form 21-4142, 
received in May 2008.

Based on the foregoing, and in order to afford the Veteran every 
benefit of the doubt in this matter, the RO/AMC should attempt to 
locate and obtain any records of hospitalization for the Veteran 
from the Walter Reed Army Medical Center.  The RO/AMC should also 
obtain any outstanding VA treatment records pertaining to the 
Veteran's claimed sinus condition and headaches since the 1950s 
and should associate them with the claims file.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.")

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2010).  A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical evidence of 
a current diagnosed disability, establishes that the veteran 
suffered an event, injury or disease in service, and indicates 
that the claimed disability may be associated with the 
established event, injury or disease in service.  See Id; 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to determine if the Veteran's currently claimed 
headaches are related to any pertinent findings in service, 
versus his post-service head injuries.

The RO/AMC should take any additional development as deemed 
necessary.  If the evidence obtained on remand shows that the 
Veteran's currently diagnosed sinus condition may be related to 
service, and the RO/AMC finds that a VA examination is necessary 
for disposition of the claim, the Veteran should be afforded 
such.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should obtain any clinical 
or hospitalization records for the Veteran 
from the Walter Reed Army Medical Center 
dated during 1952, and should associate 
them with the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be added 
to the claims file.
   
2.  The RO/AMC should obtain any 
outstanding VA treatment records which 
pertain to the Veteran's claimed sinus 
condition and headaches, and should 
associate them with the claims file.  The 
Board notes that the Veteran has 
identified treatment at VA since the 1950s 
at the John Dingell VA Medical Center in 
Detroit, Michigan.  If the search for such 
records has negative results, the RO/AMC 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

3.  After all available evidence has been 
associated with the claims file, the 
Veteran should be afforded a VA examination 
within the appropriate specialty to address 
the etiology of his currently diagnosed 
headaches. The claims folder must be made 
available to the examiner for review before 
the examination. The examiner must review 
the entire claims file and should render an 
opinion as to whether it is at least as 
likely as not that the Veteran's headaches 
were incurred in service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims file.  
The VA examiner should specifically discuss 
any pertinent findings pertaining to a cut 
on the head in service in January 1952, and 
evidence identifying post-service head 
injuries including that reported by the 
Veteran to have occurred in 1954. 

4.  The RO/AMC should review the evidence 
and determine if further development is 
warranted.  The RO should take any 
additional development as deemed necessary.  
If the RO/AMC finds that a VA examination 
is warranted to address the Veteran's 
claimed sinus condition, the Veteran should 
be afforded such.  

5.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence. If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
